Citation Nr: 0528294	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  96-19 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for Bell's palsy.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to an initial compensable rating for a 
left hip disability from August 17, 1994, to March 8, 
2004.

5.  Entitlement to a rating in excess of 10 percent for a 
left hip disability as of March 9, 2004.

6.  Entitlement to an initial rating in excess of 10 
percent for residuals of frostbite of the right great toe.




REPRESENTATION

Veteran represented by:	Washington Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel 


INTRODUCTION

The veteran had verified active service from August 1984 to 
May 1988, February 1990 to March 1992, June 9, 1992, to 
August 20, 1992, and July 1999 to April 2000.  He had 
verified active duty for training (ACDUTRA) from January 1993 
to July 1993.  He also had additional periods of unverified 
ACDUTRA and inactive duty for training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 decision in which the RO denied 
the veteran's claims of service connection for Bell's palsy, 
and left and right knee disabilities.  In addition, the RO 
granted service connection for a left hip disability and 
rated such 0 percent disabling as of August 17, 1994; and the 
RO granted service connection for frostbite residuals of the 
right great toe and rated such 0 percent disabling as of 
August 17, 1994.  By an August 1998 decision, the RO granted 
an increased rating from 0 to 10 percent for frostbite 
residuals of the right great toe as of August 17, 1994.  By 
an April 2005 decision, the RO granted an increased rating 
from 0 to 10 percent for a left hip disability as of March 9, 
2004.  The veteran appeals to the Board for service 
connection for Bell's palsy, and left and right knee 
disabilities, and for higher initial ratings for a left hip 
disability and residuals of frostbite of the right great toe. 


FINDINGS OF FACT

1.  Any residuals of Bell's palsy are not related to a 
disease or injury in active service.  

2.  Any right and left knee problems in service were acute 
and transitory and resolved without residual disability; the 
veteran's current right and left knee pain, alone, does not 
in and of itself constitute a disability. 

3.  From August 17, 1994, to March 9, 2004, the veteran's 
left hip disability was manifested by subjective complaints 
of pain with normal range of motion. 

4.  From March 9, 2004, onward the veteran's left hip 
disability is productive of some mild limitation of function 
with use. 

5.  The veteran's frostbite of the right great toe is 
manifested by cold sensitivity, pain, and tenderness on 
palpation. 


CONCLUSIONS OF LAW

1.  Bell's palsy was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

4.  The criteria for an initial compensable disability rating 
for a left hip disability, from August 17, 1994, to March 8, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5019, 5251, 5252, 5253(2004).

5.  The criteria for a disability rating in excess of 10 
percent for a left hip disability, as of March 9, 2004, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5019, 5251, 5252, 5253 (2004).

6.  The criteria for an initial disability rating in excess 
of 10 percent for residuals of frostbite of the right great 
toe have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.104 Diagnostic Code 7122 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA) in 
November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Regulations implementing the 
VCAA are set forth at 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 
and 3.326 (2004).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  The VCAA and its 
implementing regulations, in part, redefine the obligations 
of VA with respect to the duty to assist, and include 
enhanced duties to notify a claimant for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In June 1995, the RO denied the 
veteran's claims for service connection for Bell's palsy and 
right and left knee disabilities.  In addition, the RO 
granted service connection for frostbite of the right great 
toe (rated 0 percent disabling) and left hip bursitis (rated 
0 percent disabling).  He was properly notified of the 
aforementioned decision as well as the reasoning behind the 
decision.  The Board concludes that the discussions in the 
1995 RO decision, statement of the case (issued in April 
1996), supplemental statements of the case (SSOCs) (issued in 
August 1998, May 2000, July 2002, and April 2005), and 
numerous letters over the years (including the April 2002 and 
February 2004 VCAA letters) informed the veteran of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  
Specifically, the Board concludes that the RO decision, SOC, 
SSOCs, and various letters informed him why the evidence on 
file was insufficient to grant the claims; what evidence the 
record revealed; what VA was doing to develop the claims; and 
what information and evidence was needed to substantiate his 
claim.  The VCAA letters specifically informed him of what he 
should do in support of the claims, where to send the 
evidence, and what he should do if he had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was, for the most part, informed to submit everything he 
had with regard to his claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the instant appeal, a VCAA letter 
was, perforce, issued after the 1995 RO decision as the VCAA 
was enacted after the RO decision, and in light of the notice 
detailed above, the Board finds that any defect with respect 
to the VCAA notice requirement in this case was harmless 
error.  Under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made extensive efforts 
to develop the record.  In an attempt to ensure that the case 
was properly developed, the Board directed that further 
evidentiary development be completed in December 2002 and 
August 2003.  The veteran was afforded numerous VA 
examinations.  All available medical records, both VA and 
private, are on file.  It is acknowledged that not all of the 
veteran's Reserve records are on file.  In this regard, it is 
noted that the RO made exhaustive attempts to obtain such but 
were unsuccessful.  In November 2001, the RO made a formal 
administrative determination that further efforts to obtain 
the veteran's outstanding service records would be futile.  
The Board agrees.  The veteran was notified of VA's inability 
to obtain his Reserve records, and was given an opportunity 
to submit related records or provide the RO with greater 
information so that they could be obtained; and he has not 
responded.  In sum, the Board finds that the record contains 
sufficient evidence to make a decision on the claims.  VA has 
fulfilled its duty to assist with regard to the veteran's 
claims. 

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Under these circumstances, the Board finds that a decision on 
each claim on appeal, at this juncture, is appropriate. 



Service Connection:  Laws and Regulations

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Active service includes active duty, any period of ACDUTRA 
from which the person has a disability due to disease or 
injury incurred in or aggravated by such service, and any 
period of INACDUTRA from which the person has a disability 
due to injury incurred in or aggravated by such service.  38 
U.S.C.A. §§ 101(24), 106 (West 2002).

Bell's Palsy:  Factual Background and Analysis 

The veteran contends that he was afflicted with Bell's Palsy 
while in officer candidate school.  He says he has current 
residuals of Bell's palsy including diminished sensation of 
the face and loss of taste.

A DD Form 214 reflects that the veteran attended officer 
candidate school from June 9, to August 20, 1992, which is a 
period of verified active service.  The veteran's medical 
records during this time period are on file but do not 
reflect any complaints, treatment, or a diagnosis of Bell's 
palsy.

In December 1992, several months after he completed officer 
candidate school, the veteran underwent a physical 
examination.  This examination report shows that he reported 
having Bell's palsy of the right side of the face in August 
1992.  He said the palsy lasted approximately 2 weeks and 
that that the condition resolved with steroid treatment.  
Notably, he did not report that he had Bell's palsy during 
officer candidate school. 

In August 1994, the veteran filed a claim for service 
connection for Bell's palsy.  In this application he reported 
that he had Bell's palsy of the right face in September 1992, 
which is not during officer candidate school or during a 
period of verified active service.  On VA examination in 
October 1994, he again reported having Bell's palsy in 
September 1992.  Following the October 1994 VA examination, 
the assessment was right Bell's palsy with periodic flare-
ups. 

A December 1997 VA brain and spinal cord examination report 
shows that the veteran reported that he had a history of 
Bell's palsy of the right eye.  He said his symptoms began 
with a metallic taste in the mouth.  He said he was treated 
with corticosteroids.  He said he had the condition for about 
three months and that he had a patch on his eye for about 1 
month.  The diagnoses included status post right Bell's 
palsy. 

A May 1998 VA cranial nerves examination report shows that 
the veteran indicated he had a history of right Bell's palsy 
in August 1992.  He said his initial symptoms included a 
metallic taste in the mouth and numbness and weakness of the 
right side of the face.  He said he went to the hospital and 
was given a patch for the right eye.  He also said he was 
treated with steroids for about 1 month.  Following an 
examination, the impression was status-post right Bell's 
palsy in 1992, with no residual facial palsy or weakness but 
with associated loss of taste sensation and with subjective 
complaints of decreased right eye lacrimation.  

A March 2004 VA cranial nerves examination report reflects 
that the veteran reported first noting Bell's palsy symptoms 
while in officer candidate school.  On examination, symptoms 
were noted as affecting the left side of the face.  The 
diagnosis was Bell's palsy, which initially began in 1992, 
with no major residuals since then.  It was noted that the 
etiology was secondary to period of stress and extreme 
weather conditions in terms of temperature changes from hot 
to cold. 

Following a review of the record, the Board concludes that 
the preponderance of the evidence is against service 
connection for Bell's palsy.  First, there is no evidence 
establishing complaints, treatment, or a diagnosis of Bell's 
palsy during a verified period of active service to include 
while attending officer candidate school from June 9 to 
August 20, 1992.  Notably, the veteran has inconsistently 
reported when his Bell's palsy began, variously indicating 
that such began in August and September 1992.  This 
inconsistency is significant as the veteran was only in 
officer candidate school from June 9, to August 20, 1992.  
There is no indication that he had active service in 
September 1992.  Second, there is no competent medical 
evidence linking any current residuals of Bell's palsy to a 
period of verified active service.  It is acknowledged that a 
few examination reports indicate that Bell's palsy first 
manifested in 1992.  The veteran did not, however, have 
active service during all 12 months of 1992.  Rather, he only 
had active service from January to March 1992 and from June 
1992 to August 1992.  No examiner has ventured to link the 
Bell's palsy to a period of verified active service. 

It is acknowledged that some examiners have recorded the 
veteran's self-reported history of having had Bell's palsy in 
August 1992 while in officer candidate school.  A 
transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Notably, the 
medical evidence from the time period in question (August 
1992) fails to establish or even suggest the presence of 
Bell's palsy as the veteran has claimed.  Black v. Brown, 5 
Vet. App. 177, 180 (1995) (a medical opinion is inadequate 
when unsupported by clinical evidence.)  

The Board concludes that Bell's palsy did not occur during a 
period of active service.  As such, the claim must be denied.

Right and Left Knee Disability:  Factual Background and 
Analysis

A review of the veteran's service medical records shows that 
he presented for treatment of right knee complaints in 
January 1985.  He reported that he was wrestling someone when 
he landed on his knee.  On examination, he had pain, 
tenderness, and mild swelling of the right knee.  His 
ligaments were negative for any abnormalities.  Following an 
examination, it was concluded he had a contusion.  Follow-up 
treatment notes show that his right knee condition had 
improved.  He had full range of motion, a negative McMurray's 
test, and only slight discoloration of the knee.  

In July 1985, the veteran presented for treatment of right 
and left knee complaints after sliding into 2nd base, while 
playing baseball.  On examination, he had abrasions, 
tenderness, and swelling.  His ligaments were noted as 
stable, and he had full range of motion.  X-rays were normal.  
The various assessments were a contusion and a sprain.  
Follow-up examination and treatment reports, dated later in 
July 1985, note that his symptoms had resolved aside from 
some sharp pain when he bent his right leg or moved too fast.  
The assessment was myalgia of the right knee.  Other 
treatment notes, dated in August 1985, reflect that the 
veteran complained of a tender medial cruciate ligament.  The 
impression was questionable tendonitis of the right knee, and 
status post hematoma of the right knee. 

Thereafter, there are no complaints, treatment or diagnoses 
pertaining to either the right or left knee for the remainder 
of 1985 through 1992.  On periodic examinations in December 
1988, November 1990, and May 1991, his lower extremities were 
consistently deemed within normal limits.   

In January 1992, the veteran complained of right knee pain 
after twisting such while skiing.  On examination, he had 
minor swelling, no redness, and full range of motion.  The 
assessment was a minor strain.  A few days later, it was 
noted that he had popliteal tendonitis.  In June 1992, it was 
noted that the veteran had recurring tendonitis of the left 
knee. 

On periodic examinations in December 1992 and January 1993, 
the veteran's lower extremities were noted as being within 
normal limits. 

On VA examination in October 1994, the veteran reported 
having popping of the knees which he attributed to jumping, 
crawling, and general duty in the Infantry.  He also reported 
having sustained a right knee injury in 1987 while playing 
softball.  Following an examination, the assessments included 
bilateral knee problems related to the above injuries.  A 
disability of the right or left knee was not identified.

A December 1997 VA joints examination report shows that the 
veteran had normal range of motion- 0 to 140 degrees.  There 
were no pertinent diagnoses. 

A September 2003 VA examination report shows that the veteran 
had joint pain, including knee pain.  It was concluded that 
the veteran likely had degenerative joint disease from 
repeated blunt trauma while in the military.  

X-rays of the knees, completed in January 2004, were negative 
for abnormalities.

On VA examination in March 2004, the veteran reported having 
initially sustained injury in 1987 when sliding into 2nd base 
while playing baseball.  On examination, it was noted that he 
had 140 degrees of flexion and full extension, bilaterally.  
No ligament laxity was noted.  A Lachman's test was negative.  
Following an examination, the diagnosis was that the veteran 
had normal radiological findings which suggested no acute or 
chronic osteoarthritic changes.  It was concluded that the 
veteran had knee pain which was more likely secondary to 
multiple repetitive activities during his time in the Army. 

In sum, the record shows that the veteran had acute and 
transitory knee problems during service in January and July 
1985 and in January and June 1992.  Following these 
incidents, his lower extremities were always noted as normal, 
including on periodic examinations in December 1992 and 
January 1993.  When examined for VA compensation purposes in 
October 1994, he was noted as having "knee problems" which 
were attributed to service.  A knee disability was not 
specified.  While a September 2003 VA examination report 
noted that the veteran had degenerative joint disease of the 
knees, subsequent X-rays in January 2004 definitively show 
that there were no radiological findings of osteoarthritic 
disease of the knees.  In March 2004, the VA examiner 
assessed that the veteran's knee pain was more likely 
secondary to multiple repetitive activities in the Army.  A 
knee disability was not identified. 

Since the veteran's discharge from service, neither a right 
nor a left knee disability has been diagnosed.  Instead, the 
veteran's knee complaints have been generally characterized 
as problems or as pain.  The veteran's sincerity in reporting 
his complaints of knee problems and pain is not questioned; 
however, the Board notes that pain alone, without an 
identifiable underlying malady, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 
(1998).  It is again noted that current medical evidence on 
file (to include VA examinations in January and March 2004) 
fails to establish the existence of a chronic bilateral knee 
disability to include arthritis which is related to a disease 
or injury in service. 

Further, the veteran, as a layperson, is not competent on his 
own to establish a medical diagnosis or show a medical 
etiology as such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Increased Rating Claims:  Laws and Regulations 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).

Here, the veteran appeals to the Board for higher initial 
ratings for his left hip disability and frostbite residuals 
of the right great toe; as such, the Board may have to 
consider whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

Left Hip Disability:  Laws and Regulations

The veteran's left hip disability is rated under Diagnostic 
Code 5019 for bursitis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5019.  That disability is, in turn, rated as 
degenerative arthritis on the basis of limitation of motion 
of the affected parts.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5250 to 5255.

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction.  38 
C.F.R. § 4.71, Plate II.  The limitation of motion codes for 
the hip are described below:

Diagnostic Code 5250 addresses ankylosis of the hip.  When 
ankylosis is unfavorable, extremely unfavorable ankylosis, 
the foot not reaching the ground, or crutches necessitated, a 
90 percent rating is applicable.  When ankylosis is 
intermediate, a 70 percent rating is applicable.  When 
ankylosis is favorable, in flexion at an angle between 20 
degrees and 40 degrees, and slight adduction or abduction, a 
60 percent rating is applicable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5250. 

Diagnostic Code 5251 addresses limitation of extension of the 
thigh.  When extension is limited to 5 degrees, a 10 percent 
rating is applicable.  38 C.F.R. § 4.71, Diagnostic Code 
5251. 

Diagnostic Code 5252 addresses limitation of flexion of the 
thigh.  When flexion is limited to 10 degrees, a 40 percent 
rating is applicable.  When flexion is limited to 20 degrees, 
a 30 percent rating is applicable.  When flexion is limited 
to 30 degrees, a 20 percent rating is applicable.  When 
flexion is limited to 45 degrees, then a 10 percent rating is 
applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5252. 

Diagnostic Code 5253 addresses impairment of the thigh.  When 
there is limitation of abduction, and motion lost beyond 10 
degrees, then a 20 percent rating is assigned.  When there is 
limitation of adduction of, cannot cross legs, then a 10 
percent rating is assigned.  When there is limitation of 
rotation of the thigh, and the veteran cannot toe-out more 
than 15 degrees, then a 10 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5253. 

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Accordingly, when the claimant 
presents subjective complaints of continuous joint pain, 
medical determinations should be made regarding whether the 
affected joints exhibit pain on use, weakened movement, 
excess fatigability, incoordination, or any other disabling 
symptoms.  Specifically, a medical opinion should be 
presented addressing the question of whether pain could 
significantly limit functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  
These determinations should, if feasible, be portrayed in 
terms of the degree of additional range-of-motion loss due to 
pain on use or during flare-ups beyond that clinically 
demonstrated.

Evaluation of the Left Hip Disability from August 17, 1994, 
to March 8, 2004: Factual Background and Analysis

In October 1994, the veteran underwent a VA general medical 
examination and complained of left hip pain.  On examination 
of the left hip, he had mild tenderness over the great 
trochanteric bursa, and full range of motion.  X-rays of the 
left hip were normal.  The assessments included left hip 
problems related to the above injuries, which are productive 
of limitation in performing heavy manual labor.  

A December 1997 VA joints examination shows that the 
veteran's left hip range of motion was as follows -- flexion 
was 125 degrees and abduction was 45 degrees.  There was no 
additional range of motion loss due to pain, fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups.  There was no objective evidence of painful 
motion.  There was no tenderness to palpation of the hips.  
The diagnosis was trauma of the left hip secondary to a fall.  
Hip X-rays were noted as revealing no gross abnormalities. 

A May 1998 VA joints examination report shows that the 
veteran complained of left hip discomfort.  He said he had 
constant pain which was exacerbated when he sat or walked too 
long.  He said he had not undergone recent treatment for his 
left hip.  On examination of the left hip, range of motion 
studies revealed the following:  hip flexion was 110 degrees; 
internal rotation was 40 degrees; and external rotation was 
45 degrees.  The examiner indicated that the veteran's range 
of motion was within normal limits.  It was observed that he 
had no deformity, swelling, or discoloration of the left hip.  
He did complain of mild to moderate tenderness with palpation 
over the left great trochanter.  He walked without a limp.  
An examination of the left hip did not show any evidence of 
bursitis.  X-rays were noted as normal.  

A January 2004 VA X-ray study of the left hip revealed no 
fractures, dislocations, or significant degenerative changes.   

The veteran's left hip disability (bursitis) is rated on the 
basis of limitation of motion.  None of the aforementioned 
medical evidence establishes that - extension of the left 
thigh is limited to 5 degrees; flexion of the left thigh is 
limited to 45 degrees; there is limitation of adduction of 
the left thigh with an inability to cross legs; or that there 
is limitation of rotation of the left thigh with an inability 
to toe-out more than 15 degrees.  As such, higher ratings are 
not warranted under Diagnostic Codes 5251-5253.  Rather, the 
Board concludes that during the time period from August 17, 
1994, to March 8, 2004, the veteran's left hip disability was 
appropriately rated as 0 percent disabling as his range of 
motion was consistently characterized as normal by various 
examiners.  See VA examination reports in October 1994 and 
May 1998.  Further, there is no evidence of additional 
functional loss such that a higher rating could be assigned 
under DeLuca.

Additionally, it is noted that Diagnostic Code 5250 is not 
for application since the evidence does not show ankylosis of 
the hip.  Diagnostic Codes 5254 and 5255 are not for 
application since the evidence does not show a flail joint or 
femur impairment.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 
5254, 5255. 

In sum, a compensable rating is not warranted for the 
veteran's left hip disability from August 17, 1994, to March 
8, 2004. 

Left Hip Disability as of March 9, 2004:  Factual Background 
and Analysis

A March 2004 VA joints examination report shows that the 
veteran complained of intermittent left hip pain with 
increased numbness of his left leg.  He said that activity, 
heavy lifting, and prolonged sitting caused radiation of 
numbness down his left leg and into his foot.  He said he 
took Motrin, which helped minimally.  On examination, range 
of motion studies revealed full passive and active flexion, 
full abduction, full adduction, full passive external 
rotation, and full passive internal rotation.  Left hip pain 
was detected on 120 degrees of flexion.  A lot of pain was 
noted on 90 degrees of flexion, 20 degrees of extension, 10 
degrees of adduction, and 40 degrees abduction.  No pain was 
noted on internal or external rotation.  There was no 
guarding of movement or effusion of the hip.  It was noted 
that the veteran was able to stand up straight.  He had pain 
on palpation of the left intertrochanteric bursa.  There was 
no detectable redness or heat of the left hip.  The clinical 
impression was that the veteran had normal radiological 
findings, suggesting no acute or chronic osteoarthritis 
changes. 

As noted above, the veteran's left hip disability has been 
evaluated based on limitation of motion, and thus, 
consideration of the DeLuca factors of whether additional 
functional limitation is likely to result from pain on use or 
during flare-ups must be given.  The medical evidence of 
record, to include a March 2004 VA compensation examination, 
does provide a history of painful left hip motion and 
limitation of function supported by clinical findings.  
Therefore, it is the conclusion of the Board that the RO 
appropriately rated the veteran's left hip disability as 10 
percent disabling given his functional loss.  

A rating higher than 10 percent is not warranted.  First, it 
is noted that 10 percent is the maximum schedular evaluation 
under Diagnostic Code 5251; as such, application of this 
Diagnostic Code would not afford the veteran a higher rating.  
A higher rating under Diagnostic Code 5252 is unavailable as 
flexion is not limited to 30 degrees but has been described 
as full with limitation on use.  Further, under Diagnostic 
Code 5253, there is no evidence of limitation of abduction 
with motion lost beyond 10 degrees.  Rather, full abduction 
with functional loss on use was noted on VA examination in 
March 2004.  

Diagnostic Code 5250 is not for application since the 
evidence does not show ankylosis of the hip.  Diagnostic 
Codes 5254 and 5255 are not for application since the 
evidence does not show a flail joint or femur impairment.

In sum, a rating in excess of 10 percent is not warranted for 
the veteran's left hip disability as of March 9, 2004. 

Frostbite Residuals of the Right Great Toe:  Laws and 
Regulations

The rating criteria relating to cold injury residuals under 
38 C.F.R. § 4.104, Diagnostic Code 7122, substantively 
changed twice during the pendency of the veteran's appeal, 
yielding three separate sets of rating criteria applicable to 
this appeal: the regulations in effect prior to January 12, 
1998; the regulations in effect from January 12, 1998, 
through August 12, 1998; and the regulations in effect from 
August 13, 1998 to date (hereinafter the "old," "interim," 
and "new" rating criteria, respectively). 

Generally, prior to January 12, 1998, cold injury residuals 
were rated unilaterally or bilaterally, depending on 
involvement (for example, if both feet were involved, they 
were rated together as one disability); under the interim and 
new diagnostic codes, they are rated separately (each foot in 
the above scenario is rated separately).

Under the old rating criteria for residuals of frozen feet, 
38 C.F.R. § 4.104, Diagnostic Code 7122, in effect prior to 
January 12, 1998, unilateral residuals of frozen feet with 
mild symptoms of a cold injury or chilblains warrant a 10 
percent evaluation.  Unilateral residuals of frozen feet with 
persistent moderate swelling, tenderness, redness, etc., 
warrant a 20 percent evaluation.  Unilateral residuals of 
frozen feet with loss of toes, or parts, and persistent 
severe symptoms warrant a 30 percent evaluation.  The old 
rating criteria also provide that, with extensive losses, 
higher ratings might be warranted by reference to amputation 
ratings for toes and combination of toes; in the most severe 
cases, ratings for amputation or loss of use of one or both 
feet should be considered.  There is no requirement of loss 
of toes or parts for the persistent moderate or mild under 
this diagnostic code.  See 38 C.F.R. § 4.104, Diagnostic Code 
7122 (1997).

Under the interim version of Diagnostic Code 7122, effective 
January 12, 1998, a 10 percent rating is assigned for 
residuals of a cold injury when the cold injury residuals are 
manifested by arthralgia or other pain, numbness, or cold 
sensitivity. A 20 percent rating is warranted when the cold 
injury residuals are manifested by arthralgia or other pain, 
numbness, or cold sensitivity, plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts.  A 30 percent rating is warranted when the 
cold injury residuals are manifested by arthralgia or other 
pain, numbness, or cold sensitivity, plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  The interim 
rating criteria also provide that amputations of fingers or 
toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy 
should be separately evaluated under other diagnostic codes.  
Each affected part (e.g., hand, foot, ear, nose) should be 
rated separately, and the rating should be combined in 
accordance with sections 4.25 and 4.26.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1998).

Further revisions to Diagnostic Code 7122 became effective on 
August 13, 1998.  Although the rating criteria remained 
identical to the ones cited directly above, Note 1 was 
amended as follows: Separately evaluate amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy, under other diagnostic codes.  Separately 
evaluate other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under diagnostic code 7122.  38 C.F.R. 
§ 4.104, NOTE 1 following Diagnostic Code 7122 (2004).

Frostbite Residuals of the Right Great Toe:  Factual 
Background

In October 1994, the veteran underwent a VA general medical 
examination and reported having cold sensitivity of the toes.  
On objective examination, he had diminished fine touch 
sensation over the medial aspect of the right great toe.  The 
assessment was mild right great toe paraesthesia secondary to 
frostbite, with no significant disability. 

At a June 1996 RO hearing, the veteran testified that he had 
sensitivity of the right great toe, particularly in the 
cooler months.  Additionally, he said he had discoloration 
and flaking of the skin of the feet.   

A December 1997 VA skin examination shows that the veteran's 
sweating of the feet caused him to change his socks several 
times per day.  On examination, he had no ulceration, 
exfoliation, or crusting.  The diagnosis was residuals of a 
cold injury to the feet. 

A December 1997 VA feet examination shows that the veteran 
complained of pain and profuse sweating of the feet.  On 
examination, his feet were warm and dry.  He had some nail 
problems of the right great toe.  The diagnosis was a 
residual cold injury of the feet. 

A May 1998 VA joints examination report shows that his big 
toe joint had normal range of motion.  His big toes were pink 
as were his other toes.  There were no complaints of 
tenderness or pain.  Sensation was within normal limits and 
there was no swelling. 

A May 1998 VA skin examination report shows that the veteran 
had problems with scaliness between the toes, itching, and 
discoloration of the toenails.  It was noted that his cold 
weather injury did not appear to be a factor in the problems 
that he was having with scaliness or other dermatological 
problems of the feet.  The diagnoses were onychomycosis of 
the nails and tinea. 

A June 1998 VA cold injury examination report reflects that 
on objective evaluation of the feet, the veteran had normal 
coloration.  He had some slight scaling, thickening, and 
dryness of the toenails.  There were no marked papules, 
ulceration, or scarring.  Sensation was intact to pain, 
touch, and vibration.  There was no distal blunting to pain, 
touch or vibration.  There was no weakness, atrophy, 
deformity or swelling of the feet.  There was no loss of 
tissue of the digits or other affected parts.  There was no 
marked coolness of the feet.  Hair growth was normal on the 
toes.  There was no evidence of vascular insufficiency.  Skin 
was not atrophic or shiny.  The diagnosis was a history of a 
cold injury to the right great toe with no current 
neurological, vascular or tissue injury to the great toe. 

A January 2004 VA X-ray study of the right great toe revealed 
no fractures or dislocations.  

A March 2004 VA foot examination shows that the veteran 
reported that he slipped on an artillery simulator at Fort. 
Benning and injured his right foot.  (While the examination 
report focuses on the nature and etiology of his right foot 
disability as opposed to his frostbite residuals of the right 
great toe, some pertinent information was elicited and will 
be described below.)  The veteran said he treated his right 
foot condition with a heating pad, Motrin, and other over-
the-counter medications.  On examination, he had pain and 
tenderness of the right foot with no edema.  His foot was 
cold.  He did not have any calluses or any skin break down.  
Skin was minimally dark in terms of color in comparison to 
the other extremities.  There were no major abnormalities or 
deformities of the right foot.  The diagnosis was right foot 
arthritis or arthralgia secondary to an injury suffered back 
in 1984.  The veteran's right foot problems were likely a 
result of an injury sustained in 1984 from an artillery 
simulator accident. 

During a March 2004 VA vascular examination, the veteran 
complained of right great toe pain.  He said he treated 
himself with heating pads, avoided cold weather, and limited 
his activities.  On examination, he had pain on palpation of 
the right great toe with weakness.  He had some limitation of 
motion.  It was objectively noted that the veteran had 
swelling of the right great toe.  No skin breakdown or 
calluses were noted.  No major vascular changes were noted; 
and there was no abnormality in the shape of the right great 
toe.  On X-ray examination of the right great toe, there were 
no major findings of dislocation or fracture.  The assessment 
was that there was no right great toe arthritis/dislocation 
or fractures.  Pain was noted on palpation which was 
secondary to residual deficits from his initial frost bite 
injury.    

Frostbite Residuals of the Right Great Toe:  Analysis:  Old 
Regulation, 
Prior to January 12, 1998

Under the old Diagnostic Code 7122, the criteria for the next 
higher rating, 20 percent, required moderate swelling, 
tenderness, and redness.  The record shows that the veteran 
was examined by VA on multiple occasions since filing his 
claim, and while there have been consistent subjective 
complaints of tenderness, pain, and cold sensitivity, there 
is little or no evidence of swelling or redness.  See VA 
examination reports dated in October 1994 and December 1997.  
The Board finds that the aforementioned symptoms of pain and 
cold sensitivity more nearly approximate the rating for 10 
percent, which is currently assigned. 

Frostbite Residuals of the Right Great Toe:  Analysis:  
Interim Regulation, 
January 12, 1998, to August 12, 1998

While there is evidence that the veteran's frostbite 
residuals of the right great toe are productive of pain and 
cold sensitivity, as stated above, there is simply no 
evidence that he has the additional symptoms that are 
required for an increased rating, to 20 percent, to include 
tissue loss and X-ray abnormalities.  

On VA examination in June 1998, it was specifically noted 
that the veteran's right foot had normal coloration and 
sensation.  There was no loss of tissue of the digits or 
other affected parts or marked coolness of the feet.  The 
diagnosis was a history of a cold injury to the right great 
toe with no neurological, vascular or tissue injury to the 
great toe.  VA examinations completed in March 2004 do not 
reflect any tissue loss; rather, it was noted that he did not 
have any calluses or skin break down.  The skin of the right 
foot was described as only minimally dark in terms of color 
in comparison to the other extremities.  While arthritis was 
indicated, such was not attributed to frostbite but to 
another unrelated injury.  

In sum, the evidence on file does not support an increased 
rating to 20 percent given the lack of additional residual 
disability to include a lack of related tissue loss, 
dishydrosis or X-ray abnormalities. 

Frosbite Residuals of the Right Great Toe:  Analysis:  
Current Regulation, 
August 13, 1998, onward

The Board has considered the veteran's claim under the new 
criteria which was made effective as of August 13, 1998.  It 
is concluded that an increased rating is not warranted under 
the amended regulations for the same reasons stated in the 
previous discussion.  As stated above, the newly amended 
regulations are largely identical to the interim regulations.  
The Board acknowledges that there are some differences in the 
regulations but any such differences are inapplicable here.  
The veteran does not have an amputation or complications such 
as squamous cell carcinoma or peripheral neuropathy which 
would potentially warrant the assignment of separate 
evaluations.  38 C.F.R. § 4.104, NOTE 1 following Diagnostic 
Code 7122 (2004).  As such, an increased rating is not 
warranted as of August 13, 1998. 

Both Increased Rating Claims:  Left Hip Disability and 
Frostbite Residuals of the Right Great Toe

The Board has also considered whether the issues should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for his service-connected left hip disability 
and residuals of frostbite of the right great toe and that 
the manifestations of the disabilities are not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  The Board therefore concludes 
that referral of the issue for extra-schedular consideration 
is not warranted.


ORDER

Service connection for Bell's palsy is denied. 

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied. 

Entitlement to an increased (compensable) rating for a left 
hip disability from August 17, 1994, to March 8, 2004, is 
denied. 

Entitlement to an increased rating in excess of 10 percent 
for a left hip disability as of March 9, 2004, is denied. 

Entitlement to an increased rating in excess of 10 percent 
for frostbite residuals of the right great toe is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


